Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the election filed on 07/13/2022. Applicant elected species “i”, Example 1 (Fig. 10 and Table 5), without traverse. Claims 1-14 encompasses the elected species.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 2, it seems the recitation “1,0000 Pa” meant to be “1,000 Pa”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,755,922 B2 in view of Mallick et al. (Pub. No. US 2014/0045342 A1), herein Mallick. 
	Regarding claim 1, claim 1 of patent No. US 10,755,922 B2 is very similar to claim 1 of the current application. Claim 1 of the current application is broader than the patent but it differs in saying “a silicon-free carbon-containing precursor” (although claimed in claim 19 of the patent No. US 10,755,922 B2 for the structure claims). 
	However, in the same field of endeavor, Mallick teaches a method of filling a patterned recess (“gap or trench”) on a surface of a substrate (Mallick:, paragraphs [0004]-[0006], [0049]), the method comprising the steps of: providing the substrate in a reaction space; providing a silicon-free carbon-containing precursor to the reaction space, thereby filling the recess with a gas phase precursor; providing a plasma to the reaction space, thereby forming a viscous (“flowable”) material within the recess; and reducing the pressure in the reaction space, thereby causing the viscous material to flow and accumulate at a bottom of the recess (Mallick: paragraphs [0007]-[0008], [0027], [0034], [0045]).
	Therefore, patent No. US 10,755,922 B2 in view of Mallick teaches claim 1.
	Regarding claim 9, claims 2-4 of patent No. US 10,755,922 B2 in view of Mallick teaches claim 9 of the current application.

It is further noted that applications 16/962841 and 16/986274 from the same assignee have similar claims to the current application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8-9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallick et al. (Pub. No. US 2014/0045342 A1), herein Mallick.
	Regarding claim 1, Mallick discloses a method of filling a patterned recess (“gap or trench”) on a surface of a substrate (Mallick:, paragraphs [0004]-[0006], [0049]), the method comprising the steps of: providing the substrate comprising a recess in a reaction space; providing a silicon-free carbon-containing precursor to the reaction space, thereby filling the recess with a gas phase precursor; providing a plasma to the reaction space, thereby forming a viscous (“flowable”) material within the recess; and wherein the viscous material flows in the recess and accumulates at a bottom of the recess to thereby form deposited material at the bottom of the recess, and wherein the deposited material solidifies (Mallick: paragraphs [0007]-[0008], [0025], [0027], [0034], [0045]).
	Regarding claim 6, Mallick inherently discloses the method according to claim 1, wherein the precursor is polymerized using the plasma (Mallick: paragraphs [0005], [0007]-[0008], [0016], [0025]).
	Regarding claim 8, Mallick inherently discloses the method according to claim 1, wherein an amount of material deposited on the bottom is greater than an amount of material deposited on a sidewall of the recess (Mallick: paragraphs [0023], [0038]).  
	Regarding claims 9, 11-12, Mallick in paragraph [0019] says “Silicon-free carbon-containing precursors include hydrocarbons and consist of hydrocarbons in embodiments of the invention. The silicon-free carbon-containing precursor may consist of carbon and hydrogen and have no fluorine (or other halogen) in disclosed embodiments. Exemplary silicon-free carbon-containing precursors include alkanes, alkenes, alkynes, ketones, imines and esters. The silicon-free carbon-containing precursors may be methane, ethane, ethylene, acetylene, propane, propene, propyne, butane, butene, butyne, hexane, hexene, hexyne, heptane, heptene, heptyne, octane, octene, octyne, among others. The silicon-free carbon-containing precursor may be an aromatic hydrocarbon. Exemplary silicon-free carbon-containing precursors also include benzene, toluene, xylene, mesitylene, phenol, anisole, cresol, furan, aniline and pyridine in embodiments of the invention. In a preferred embodiment, the silicon-free carbon-containing precursor may be ethylene, acetylene, toluene or aniline”.  
	Regarding claim 14, Mallick inherently discloses the method according to claim 1, wherein the viscous material is liquid (Mallick: paragraphs [0007]-[0008], [0019], [0025], [0027]).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick.
	Regarding claim 2, Mallick in paragraphs [0022] and [00] says “The flow rate of the stable precursor (and therefore the radical precursor) may be greater than or about 300 sccm, greater than or about 500 sccm or greater than or about 700 sccm in disclosed embodiments. The flow rate of the carbon-containing precursor may be greater than or about 100 sccm, greater than or about 200 sccm, greater than or about 250 sccm, greater than or about 275 sccm, greater than or about 300 sccm, greater than or about 350 sccm, greater than or about 400 sccm, etc. or more in disclosed embodiments.” Mallick does not specifically say a precursor flow as a portion of a total gas flow to the reaction space in a range of about 10% to about 100%. However, the claimed range is recognized as a result-effective variable, i.e., a variable which achieves a recognized result. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
	Regarding claims 3, 5, 7 and 10, Mallick in paragraphs [0019]-[0020], [0025] and [0027] says “Silicon-free carbon-containing precursors include hydrocarbons and consist of hydrocarbons in embodiments of the invention. The silicon-free carbon-containing precursor may consist of carbon and hydrogen and have no fluorine (or other halogen) in disclosed embodiments. Exemplary silicon-free carbon-containing precursors include alkanes, alkenes, alkynes, ketones, imines and esters. The silicon-free carbon-containing precursors may be methane, ethane, ethylene, acetylene, propane, propene, propyne, butane, butene, butyne, hexane, hexene, hexyne, heptane, heptene, heptyne, octane, octene, octyne, among others. The silicon-free carbon-containing precursor may be an aromatic hydrocarbon. Exemplary silicon-free carbon-containing precursors also include benzene, toluene, xylene, mesitylene, phenol, anisole, cresol, furan, aniline and pyridine in embodiments of the invention. In a preferred embodiment, the silicon-free carbon-containing precursor may be ethylene, acetylene, toluene or aniline…Generally speaking, the silicon-free carbon-containing precursor may include carbon and hydrogen, but may also include oxygen and/or nitrogen. In particular embodiments, the silicon-free carbon-containing precursor may consist of carbon and hydrogen. The silicon-free carbon-containing precursor may consist of carbon, hydrogen and oxygen or it may consist of carbon, hydrogen and nitrogen. The silicon-free carbon-containing precursor may also consist of carbon, hydrogen, oxygen and nitrogen in disclosed embodiments...the total chamber pressure may be about 0.1 Torr to about 10 Torr (around 13-1333 Pa) (e.g., about 0.5 to about 6 Torr, etc.) during the deposition of the silicon-carbon-and-hydrogen-containing layer”. Therefore, Mallick discloses the method according to claim 9, wherein the precursor comprises one or more of unsaturated or cyclic hydrocarbon but does not specifically say having a pressure of 1000 Pa or more at 25 °C. Mallick is also silent about the average chain length of the viscous material. However, the claimed ranges are recognized as a result-effective variable, i.e., a variable which achieves a recognized result. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed ranges because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
	Regarding claim 4, Mallick in paragraph [0027] states 100 to 400 degrees Celsius for the temperature range. Mallick does not specifically state the temperature of the substrate is between 50 °C to about 150 °C. However, the claimed range is recognized as a result-effective variable, i.e., a variable which achieves a recognized result. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
	Regarding claim 13, Mallick in paragraph [0023] says “the gaps may have a height and width that define an aspect ratio (AR) of the height to the width (i.e., H/W) that is significantly greater than 1:1 (e.g., 5:1 or more, 6:1 or more, 7:1 or more, 8:1 or more, 9:1 or more, 10:1 or more, 11:1 or more, 12:1 or more, etc.). In many instances the high AR is due to small gap widths of that range from about 90 nm to about 22 nm or less (e.g., less than 90 nm, 65 nm, 50 nm, 45 nm, 32 nm, 22 nm, 16 nm, etc.)”. Mallick does not specifically say the recess has a width and a depth with an aspect ratio of about 2 to about 10. However, the claimed range is recognized as a result-effective variable, i.e., a variable which achieves a recognized result. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 18, 2022

/MALIHEH MALEK/
Primary Examiner, Art Unit 2813